Citation Nr: 0734043	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-17 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
disability of the left (major) navicular, status-post 
fracture, nonunion and bone graft.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 20 
percent evaluation for the veteran's service-connected left 
wrist disability.

In September 2007, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On review of the claims folder, the Board finds that 
additional development is necessary.  

Initially, the Board notes that the veteran has not been 
furnished proper Veterans Claims Assistance Act (VCAA) notice 
with respect to his increased rating claim filed in July 
2003.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice must be provided prior to the adjudication 
appealed, and must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

Thus, on remand, the RO should provide the veteran with VCAA 
notice pertinent to the instant claim.  See 38 C.F.R. § 3.159 
(2007).

Also, review of the September 2007 hearing transcript 
reflects that there are outstanding VA treatment records that 
need to be obtained.  During the veteran's September 2007 
hearing, he stated that he had received treatment for his 
left wrist disability at the VA Medical Center in Long Beach 
just a couple of weeks prior to his hearing, and was told 
that he may need additional surgery on his left wrist.  The 
claims folder contains VA treatment records through May 2003, 
as well as an April 2004 "QTC" examination report.  Any 
outstanding VA medical evidence should be obtained and 
associated with the claims folder.  

Finally, if any additional medical evidence suggests an 
increase in severity of the veteran's left wrist disability, 
the Board finds that another VA examination should be 
afforded to the veteran.  The veteran most recently underwent 
surgery on his left wrist in April 2003, and last underwent a 
"QTC" examination in April 2004.  The fulfillment of the 
duty to assist requires a thorough and contemporaneous 
medical examination that considers prior medical examinations 
and treatment in order to conduct a complete evaluation of 
the appellant's claim.  38 C.F.R. § 4.2 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of entitlement to a disability 
evaluation in excess of 20 percent for 
left (major) navicular, status- post 
fracture, nonunion and bone graft.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing,

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

2.  The RO should obtain and associate 
with the claims folder any outstanding 
medical evidence dated from May 2003 to 
the present from the VA Medical Center in 
Long Beach, California.  

3.  If any newly-obtained medical 
evidence suggests that the veteran's left 
navicular disability has worsened since 
his April 2004 "QTC" examination, the 
veteran should be afforded an additional 
examination to determine its current 
severity.  The claims folder must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed and the examination report 
should comply with all AMIE protocols for 
rating arm disabilities.  

The examiner should specifically report 
the ranges of motion of the left wrist.  

The examiner should also indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
wrist.  If pain on motion is present, the 
examiner should indicate 
at which point pain begins.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss due to pain and/or 
any other symptoms noted during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

The examiner also should comment on 
whether ankylosis of the left wrist 
(favorable in 20 degrees to 30 degrees 
dorsiflexion) is present, and the 
severity and extent, if any, of loss of 
bone substance and of deformity of the 
veteran's left forearm. 

4.  Following the above, the RO should 
re-adjudicate the issue of entitlement to 
an increased disability evaluation in 
excess of 20 percent for left (major) 
navicular, status- post fracture, 
nonunion and bone graft.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  An appropriate period of time 
should be allowed for a response.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



